United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FEDERAL CORRECTIONAL
INSTITUTION, Talladega, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2097
Issued: May 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 14, 2011 appellant, through his attorney, filed a timely appeal from a
July 20, 2011 decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the decision.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained
permanent impairment caused by the accepted conditions.
On appeal, his attorney asserts that the July 20, 2011 decision is contrary to fact and law.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On July 24, 2009 appellant, then a 49-year-old painter, sustained ruptured discs and
autonomic nerve dysfunction at C3-4 and C4-5 when a roof hatch fell on his head.2 On
August 2, 2010 Dr. R. Cem Cezayirli, Board-certified in neurosurgery, performed an arthrodesis
and anterior cervical discectomy at C3-4.3 Appellant was placed on the periodic compensation
rolls and returned to modified duty on October 5, 2010.
On January 14, 2011 appellant filed a schedule award claim. He submitted a functional
capacity evaluation and a January 5, 2011 report, in which Dr. Walter G. Haynes, III, a Boardcertified neurosurgeon, advised that appellant reached maximum medical improvement as of
December 29, 2010. Dr. Haynes reported complaints of neck stiffness and moderate pain and
discomfort with normal sensation in C3 through 5 dermatomal distribution with moderate
weakness in cervical musculature and mild weakness in bilateral upper extremities. He found a
Disability of Arm, Shoulder and Hand (QuickDash) score of eight, which confirmed a grade
modifier of zero for functional history. Dr. Haynes advised that, in accordance with Proposed
Table 1 (Spinal Nerve Impairment) of the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),4 due to a C3 through C5
nerve root impairment, appellant had a class 1 sensory deficit with a default value of 1 and zero
grade modifiers. He used the net adjustment formula and determined that appellant had no
sensory impairment. Dr. Haynes also found that, under Proposed Table 1 of the sixth edition,
appellant had a class 1 motor deficit, with a default value of 4. He again found no grade
modifiers and applied the net adjustment formula, which yielded a two percent upper extremity
motor impairment.
In a January 13, 2011 report, Dr. Cezayirli reviewed the functional capacity evaluation
and advised that, in accordance with the A.M.A., Guides, appellant had a seven percent whole
body impairment due to loss of neck motion and upper extremity weakness. He found that
appellant could return to his previous employment without restriction. Appellant returned to full
duty on January 18, 2011.
By report dated January 24, 2011, an OWCP medical adviser stated that maximum
medical improvement was reached on January 12, 2011. He noted the physical findings reported
by Dr. Haynes. According to the July and August 2009 The Guides Newsletter, rating spinal
nerve extremity impairment under the sixth edition of the A.M.A., Guides, the uppermost root to
be considered for motor loss in the upper extremity is C5. He reported that the involved root in
this case was C4 and that, although appellant could have an impairment of the spine, he did not
appear to have any upper extremity impairment. The medical adviser further noted that a
2

The claim was initially denied in a September 11, 2009 decision. By decision dated November 2, 2009, an
OWCP hearing representative remanded the case to OWCP for development of the medical evidence. Based on a
February 1, 2010 report from Dr. Steven B. Fuller, an OWCP referral physician who is Board-certified in orthopedic
surgery, on February 5, 2010 OWCP accepted the claim.
3

Appellant returned to limited duty for the period September 8 to October 14, 2009 and again from January 1 to
August 1, 2010.
4

A.M.A., Guides (6th ed. 2008).

2

QuickDash score of eight corresponded to a grade modifier of zero and concluded that appellant
had no impairment of either upper extremity.
By decision dated January 26, 2011, OWCP found that appellant was not entitled to a
schedule award.
Appellant, through his attorney, timely requested a hearing and submitted medical
evidence.5 In an April 22, 2011 report, Dr. M. Stephen Wilson, an orthopedic surgeon and
occupational medicine specialist, noted the history of injury and appellant’s medical treatment.
He provided physical examination findings, including neck range of motion. Dr. Wilson
reported weakness in bilateral shoulders, elbows and wrists, with decreased sensation to
monofilament testing in the C4 dermatome of the bilateral upper extremities. He advised that
appellant was at maximum medical improvement and that, based on Proposed Table 1, using an
equivalent rating of the C4 nerve root, appellant had a class 1 sensory impairment of each arm,
with a default value of one percent and a class 1 motor impairment of each upper extremity, with
a default value of four percent. Dr. Wilson found a grade 3 modifier for functional history, based
on complaints of pain and a QuickDash score of 64.1 and a grade 1 modifier for clinical studies.
He applied the Combined Values Chart to conclude that appellant had a nine percent impairment
of each upper extremity.
At the June 8, 2011 hearing, appellant testified that he had problems of tingling,
numbness and occasional shooting pain in his upper extremities. In a July 20, 2011 decision, an
OWCP hearing representative noted that Dr. Wilson did not address the issue raised by the
medical adviser, that the A.M.A., Guides limit upper extremity impairment above the C5 level
and affirmed the January 25, 2011 decision.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing federal regulations7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.8 For decisions after

5

This included duplicates of evidence previously of record and a September 21, 2010 report, in which Dr. Haynes
advised that appellant should not be deployed with the military due to recent neck surgery.
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

3

February 1, 2001, the fifth edition of the A.M.A., Guides was used to calculate schedule awards.9
For decisions issued after May 1, 2009, the sixth edition is to be used.10
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.11 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.12
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. The A.M.A., Guides has offered an alternative
approach to rating spinal nerve impairments.13 A method for rating spinal nerve extremity
impairment under the sixth edition was offered. This included a Proposed Table 1 that provided
upper extremity impairment analysis for nerve roots C5 through T1. Proposed Table 2 provided
lower extremity analysis for nerve roots L3 through S1.14 OWCP has adopted this approach for
rating impairment of the upper or lower extremities caused by a spinal injury, as provided in
section 3.700 of its procedures.15
ANALYSIS
The accepted conditions in this case are ruptured discs and autonomic nerve dysfunction
at C3-4 and C4-5. The Board finds that appellant did not establish that he sustained permanent
impairment to the upper extremities based on the accepted conditions. In a January 5, 2011
report, Dr. Haynes did not identify which upper extremity he was discussing or indicate that his
findings applied bilaterally. Dr. Cezayirli indicated that appellant had a seven percent whole
body impairment due to loss of neck motion and upper extremity weakness. FECA does not
authorize schedule awards for permanent impairment of the spine or whole person.16 Neither of
these reports are probative on the issue of permanent impairment under OWCP guidelines.
9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
10

FECA Bulletin No. 09-03 (issued March 15, 2009).

11

Pamela J. Darling, 49 ECAB 286 (1998).

12

Thomas J. Engelhart, 50 ECAB 319 (1999).

13

Rozella L. Skinner, 37 ECAB 398 (1986).

14

Christopher R. Brigham, MD, Rating Spinal Nerve Extremity Impairment Using the Sixth Edition, The Guides
Newsletter (July/August 2009).
15

FECA Transmittal No. 10-04 (issued January 9, 2010); Federal (FECA) Procedure Manual, supra note 9,
Exhibit 4.
16

N.D., 59 ECAB 344 (2008).

4

While Dr. Wilson provided that appellant had nine percent bilateral upper extremity impairment
due to a rating of the C4 nerve root, he stated that he was using an “equivalent” rating for the C4
nerve root. As noted by the medical adviser, the uppermost root to be considered for rating a
upper extremity impairment is C5. Proposed Table 1, which has been incorporated into OWCP
procedures at section 3.700, provides that the range of spinal nerve upper extremity impairments
begins at C5.17 Thus, Dr. Wilson’s report did not conform to the A.M.A., Guides.18
Appellant submitted no medical evidence in conformance with the A.M.A., Guides,
supporting ratable impairment of a scheduled body member, causally related to the accepted
conditions. He did not meet his burden of proof and OWCP properly denied his claim for a
schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not establish that he was entitled to a schedule award
for the accepted cervical conditions.

17

Supra notes 14 and 15.

18

The Board further notes that Dr. Wilson did not explain how he determined the QuickDash score of 64.1 or
indicate on what he based the modifier for clinical studies.

5

ORDER
IT IS HEREBY ORDERED THAT the July 20, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 11, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

